Title: To George Washington from Henry Lee, 13 October 1780
From: Lee, Henry
To: Washington, George


                  
                     Octr 13th 80
                  
                  I have made it my business to see the person who was Capt. Browns
                     guide. from a minute examination of him I am confident that Gen. St Clair was
                     named to deceive, that Capt. Brown did not see or hear from Gen. St Clair,
                     & that Capt. Brown passed himself on his conductor as a person engaged
                     in our service, altho his object was to communicate with some gentleman of
                     consequence among us—I am apt to beleive that he was charged with dispatches
                     for Gen. Arnold. I have the honor to be Sir with perfect respect Your
                     Excellency’s most obt Servt
                  
                     Henry Lee Secnd
                  
               